Case 2:21-cv-02390-MWF-SK Document 36, Filed 08/03/21 Page1of1 Page ID #:147

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER

 

LICGO PARTNERS, LLC, et al.,
CV 21-2390 MWE (SKx)
Plaintiff(s)

 

KEITH BERMAN, et al., ORDER/REFERRAL TO ADR

Defendant(s).

 

 

The Court, having reviewed the parties’ Request: ADR Procedure Selection (Form ADR-01), the Notice
to Parties of Court-Directed ADR Program, or the report submitted by the parties pursuant to Fed. R.
Civ. P. 26(f) and L.R. 26-1, hereby:

ORDERS this case referred to:

[] ADR PROCEDURE NO. 1: This case is referred to [_] the magistrate judge assigned to the case
or (_|the magistrate judge in Santa Barbara for such settlement proceedings as the judge may
conduct or direct. Counsel are directed to contact the magistrate judge's courtroom deputy to
arrange a date and time for the ADR proceeding.

ADR PROCEDURE NO. 2: This case is referred to the Court Mediation Panel. Within twenty-
one (21) days, plaintiff shall obtain the consent of a neutral on the Court Mediation Panel who
will conduct the mediation and shall file Form ADR-2, Stipulation Regarding Selection of Panel
Mediator. If the parties have not selected and obtained the consent of a Panel Mediator within
twenty-one (21) days, the ADR Program (213-894-2993) will assign one. Forms and a list of the
Panel Mediators are available on the Court website, www.cacd.uscourts.gov. Absent
extraordinary circumstances, parties cannot request a continuance within three (3) business
days of a scheduled mediation.

[] ADR PROCEDURE NO. 3: This case is referred to private mediation. Counsel are directed to
contact the private mediator of their choice to arrange a date and time for the mediation.

IT Is FURTHER ORDERED:
The ADR proceeding is to be completed by: April 8, 2022

 

A Status Report Regarding Settlement shall be filed no later than: May 16, 2022

 

Dated: August 3, 2021 GY Ciherdo|

United States DistricNikdge i

 

 

ADR-12 (04/18) ORDER/REFERRAL TO ADR Page 1 of 1
